Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-20; with Claims 21-24 withdrawn in the reply filed on 10/16/2020 is acknowledged. Accordingly, Claims 1-24 are pending in the application with Claims 21-24 withdrawn.  An action on the merits for Claims 1-20 are as follow.
The previous office action sent out on 08/21/2020, which was examined by examiner WILLIAM P WATKINS III.  The present application is now being examined by examiner Kuangyue Chen. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 13-14 and 19-20 are rejected under 35 U.S.C. 102(a) (1) as being unpatentable over Wada et al. (US 2017/0291850 A1) in view of Schoroeder et al. (US 2005/0025445 A1).
Regarding Independent Claim 1, Wada et al. disclose a method of processing a transparent dielectric material, comprising:
focusing a laser beam (laser light 10, Fig 4, [0014, 0035]) to a focal point (the liquid is irradiated with laser light, [0007]; focus the laser on portions of the first principal surface in contact with the liquid, [0014]), a liquid (a transparent liquid 11, Fig 4, [0014, 0035]) directly contacting a working surface of a transparent dielectric material (directly 
Wada et al. disclose the invention substantially as claimed and as discussed above; except, focusing the laser beam to a focal point in a liquid.
Schoroeder et al. teach a method of laser drilling a glass (transparent bodies 10- glass, [0043]), and focusing a laser beam (laser output 32, [0044]) to a focal point (focus position 40, [0046]) in a liquid (in direct contact with the liquid 39’ or at the liquid, just behind this surface, [0046], Fig 1A-1C).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wada et al. with Schoroeder’s further teaching of focusing the laser beam to a focal point in a liquid because Schoroeder teaches, in [0047], of providing liquid to react with the glass in the drilled area along the hole tack and speed up the drilling process.
Wada et al. in view of Schoroeder et al. teach the invention as claimed and as discussed above, Wada et al. further disclose:  
Claim 2, wherein the focusing includes forming the laser beam with a laser system (the laser system producing laser light 10, [0035]), the laser system comprising a laser source, and directing the laser beam in a direction of propagation (see Fig 4), and wherein the working surface (second principal surface 2b, [0034]) is closer to the laser source than the focal point (the focal point- on the first principal surface 2a side, [0034]) along the direction of propagation of the laser beam (see Fig 4).
Claim 3, wherein the focusing includes passing the laser beam through the transparent dielectric material (pass through the glass plate 2, [0034]).
Claim 4, wherein the transparent dielectric material comprises glass (a glass plate 2, [0034]).
Claim 19, further comprising moving the focal point toward the working surface (to focus the laser light 10 on the portion of the first principal surface 2a and moved with scanning toward the second principal surface 2b, [0041]).
Wada et al. in view of Schoroeder et al. teach the invention as claimed and as discussed above; except Claim 5, wherein the focal point is within 10 μm of an interface between the working surface and the liquid; Claim 13, wherein forming the feature comprises forming a plurality of micromachined regions in the transparent dielectric material; Claim 14, wherein the plurality of micromachined regions are arranged in a helical pattern; Claim 20, wherein the focal point is moved across the interface of the working surface and the liquid.
Schoroeder et al. further teach Claim 5, wherein the focal point is within 10 μm of an interface between the working surface and the liquid (the focus position 40 be placed…on the surface of the optically transparent body 10 which is in direct contact with the liquid 39’, [0042], Fig 1A); Claim 13, wherein forming a feature comprises forming a plurality of micromachined regions in the transparent dielectric material (carve a channel in glass that would determine the shape of the hole...to produce a helical or quasi-helical irradiation pattern, [0054]); Claim 14, wherein the plurality of micromachined regions are arranged in a helical pattern (see Fig 10 A); Claim 20, wherein the focal point is moved across the interface of the working surface and the liquid (focused laser output move relative to one another in X-Y-Z directions, Abstract; 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wada et al. with Schoroeder’s further teaching of Claim 5, wherein the focal point is within 10 μm of an interface between the working surface and the liquid; Claim 13, wherein forming the feature comprises forming a plurality of micromachined regions in the transparent dielectric material (“the transparent dielectric material” taught by Wada already); Claim 14, wherein the plurality of micromachined regions are arranged in a helical pattern; Claim 20, wherein the focal point is moved across the interface of the working surface and the liquid. because Kawada teaches, in Para. [0003], of providing an excellent laser machining method to forming a structural body with an efficiently way; and in Para. [0054], of providing a method to make excellent cylindrical hole on the optically transparent body 10.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wada et al. (US 2017/0291850 A1) in view of Schoroeder et al. (US 2005/0025445 A1) as applied to Claim 1, further in view of Zhang et al. (US 2014/0083986 A1).  
Regarding Claim 6, Wada et al. in view of Schoroeder et al. teach the invention substantially as claimed and as discussed above; except, wherein the laser beam induces non-linear absorption in the transparent dielectric material.
Zhang et al. teach a laser machining method (a laser to do machine transparent materials, [0003]), wherein the laser beam induces non-linear absorption (laser-
Regarding Claims 7, Wada et al. in view of Schoroeder et al. and Zhang et al. teach the invention substantially as claimed and as discussed above; Wada et al. further teach Claim 7, wherein the laser beam forms a feature in the transparent dielectric material, the feature comprising a hole, groove, channel, slot, or recess (Micro-hole array and method for manufacturing same, Title).
Regarding Claims 8, Wada et al. in view of Schoroeder et al. and Zhang et al. teach the invention substantially as claimed and as discussed above; Wada et al. further teach Claim 8, wherein forming the feature includes ablating the transparent dielectric material (laser irradiation to pass through the glass plate, [0014]).
Regarding Claims 9, Wada et al. in view of Schoroeder et al. and Zhang et al. teach the invention substantially as claimed and as discussed above; Wada et al. further teach Claim 9, wherein the feature extends through a thickness of the transparent dielectric material (from the first principal surface 2a to the second principal surface 2b, [0041]).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wada et al. (US 2017/0291850 A1) in view of Schoroeder et al. (US 2005/0025445 A1) and Zhang et al. (US 2014/0083986 A1) as applied to Claim 7, further in view of McCay et al. (US 6,299,707 B1).  
Regarding Claim 10, Wada et al. in view of Schoroeder et al. and Zhang et al. teach the invention substantially as claimed and as discussed above; except, wherein 
McCay et al. teach machining method (machining is carried out until the root mean square roughness of the bore surface is lee than one micron, Col 2 line 5-7), a feature (cylinder bore is machined, Col 2 line 1) has a cross-section with a linear dimension (see Fig 5), the linear dimension having a variability attributable to RMS surface roughness of 1.0 μm or less.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wada et al. in view of Schoroeder et al. and Zhang et al. with McCay’s further teaching of wherein the feature has a cross-section with a linear dimension, the linear dimension having a variability attributable to RMS surface roughness of 1.0 μm or less because McCay teaches, in Col 2 line 1-7, of providing machining method to create an excellent bore surface with a root mean square roughness of less than one micron for the purpose of an enhanced the wear resistance  of the surface. 
Claims 11-12, Wada et al. in view of Schoroeder et al., Zhang et al. and McCay et al. teach the invention substantially as claimed and as discussed above; Wada et al. further teach Claim 11, wherein the feature has an aspect ratio 4: 1 or greater (see Fig 2); Claim 12, wherein the cross-section is circular and the linear dimension is diameter (see Figs 1-4).

Claim 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wada et al. (US 2017/0291850 A1) in view of Schoroeder et al. (US 2005/0025445 A1) as applied to Claim 1, further in view of Mayer et al. (US 2009/0145880 A1).  
Regarding Claim 15, Wada et al. in view of Schoroeder et al. teach the invention substantially as claimed and as discussed above; except, wherein the fluorinated compound is selected from the group consisting of fluorinated alkanes, fluorinated alcohols, and fluorinated amines.
Mayer et al. teach a material machining method for removing material from solids ([0002]), wherein a fluorinated compound is selected from the group consisting of fluorinated alkanes, fluorinated alcohols, and fluorinated amines (a perfluorinated alkane…serves thereby as solvent, [0093]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wada et al. in view of Schoroeder et al. with Mayer’s further teaching of wherein the fluorinated compound is selected from the group consisting of fluorinated alkanes, fluorinated alcohols, and fluorinated amines because Mayer teaches, in Para. [0095], of providing an excellent solvent for laser machining which do not cause impairment in the cut notch due to the solvent flow.

Claim 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wada et al. (US 2017/0291850 A1) in view of Schoroeder et al. (US 2005/0025445 A1) as applied to Claim 1, further in view of in view of Inoue et al. (US 5,594,479).  
Regarding Claim 16, Wada et al. in view of Schoroeder et al. teach the invention substantially as claimed and as discussed above; except, wherein the concentration of the fluorine in the fluorinated compound is 30 wt % or greater.
Inoue et al. teach a laser beam machining method (machining….with a pulsed laser beam, Col 3 line 20), wherein the concentration of a fluorine in a fluorinated compound is 30 wt % or greater (a fluorine polymer…has a content ratio of fluorine of above…50 wt %, Col 5 line 42-45).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wada et al. in view of Schoroeder et al. with Inoue’s further teaching of wherein the concentration of the fluorine in the fluorinated compound is 30 wt % or greater because Inoue teaches, in Abstract, of providing an laser machining method to forming parts having an excellent eater-repellent property.

Claim 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wada et al. (US 2017/0291850 A1) in view of Schoroeder et al. (US 2005/0025445 A1) as applied to Claim 1, further in view of in view of Smith et al. (US 2019/0040024 A1).  
Regarding Claim 17, Wada et al. in view of Schoroeder et al. teach the invention substantially as claimed and as discussed above; except, wherein the liquid has a boiling point 150 °C or greater.
Smith teach a machining method (the provided apparatus…machining, [0095]), wherein a liquid has a boiling point 150 °C or greater. (fluorinated compound...as heat transfer fluids…have high boiling points- up to 300 °C, [0025]).
.

Claim 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wada et al. (US 2017/0291850 A1) in view of Schoroeder et al. (US 2005/0025445 A1) as applied to Claim 1, further in view of in view of Clark et al. (US 2007/0129273 A1).  
Regarding Claim 18, Wada et al. in view of Schoroeder et al. teach the invention substantially as claimed and as discussed above; except, wherein the liquid has a surface tension 40 dynes/cm or less at 25 °C.
Clark et al. teach a compound has a surface tension 40 dynes/cm or less at 25 °C. (fluorinated compound...surface tensions …less than 20 dynes/cm when measured at 25 °C, [0018]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wada et al. in view of Schoroeder et al. with Clark’s further teaching of wherein the liquid has a surface tension 40 dynes/cm or less at 25 °C because Clark teaches, in [0011], of providing an excellent fluorinated ion-containing compositions with low surface tension and low viscosity, and whiteout directly handling the difficult-to-handle hydrogen fluoride.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised to refer to the Notice of References Cited for pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, or supervisor Ibrahime Abraham can be reached on 571/270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761